Per Curiam:
[1-3] And now, to wit, this thirtieth day of October, A. D. 1914, the above case stated having been argued by counsel and considered by the court, the court are of the opinion that the legacy of five thousand dollars ($5,000) bequeaUaed under item 44 of said will and the legacy of one thousand dollars ($1,000) bequeathed under item 45 of said will *66and the legacy of bank stock bequeathed under item 46 of said will-are valid.
And, therefore, it is ordered by the court that judgment shall be entered for the plaintiff for the sum of six thousand seven hundred and eighty-seven dollars ($6,787) besides costs of suit, etc.